United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3059
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Maurice L. Watson,                     *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 12, 2011
                                 Filed: October 17, 2011
                                 ___________

Before MURPHY and COLLOTON, Circuit Judges, and ERICKSON,1 District Judge.
                          ___________

PER CURIAM.

       Maurice L. Watson pled guilty to conspiracy to distribute five grams or more
of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1), and § 846. The
district court2 sentenced Watson to 60 months’ imprisonment, the mandatory
minimum sentence under § 841(b)(1)(B) before enactment of the Fair Sentencing Act


      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota, sitting by designation.
      2
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
of 2010 (FSA), Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3, 2010). Watson appeals,
arguing the district court erred by not sentencing him in accordance with the FSA.
We affirm.

       Watson asserts three related arguments on appeal. First, he argues the plain
language of the FSA indicates the new sentencing scheme applies to cases that are not
yet final. Second, he argues exceptions to the general savings statute, 1 U.S.C. § 109,
preclude applying it to the FSA. Finally, Watson contends that applying the general
savings statute to the FSA violates the Eighth Amendment’s prohibition against cruel
and unusual punishment and the Fifth Amendment’s guarantee of equal protection.
Our precedent forecloses Watson’s arguments. United States v. Sidney, 648 F.3d 904,
910 (8th Cir. 2011) (“[T]he FSA is not retroactive, even as to defendants who were
sentenced after the enactment of the FSA where their criminal conduct occurred
before enactment.”).

      The district court judgment is affirmed.




                                         -2-